[Cite as State v. Maddox, 2021-Ohio-1710.]



                          IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                           HAMILTON COUNTY, OHIO




STATE OF OHIO,                               :     APPEAL NO. C-190573
                                                  TRIAL NOS. B-0409448
        Respondent-Appellee,                 :               B-0609678

        vs.                                  :         O P I N I O N.

CLARENCE MADDOX,                             :

        Petitioner-Appellant.                :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed as Modified

Date of Judgment Entry on Appeal: May 19, 2021



Joseph T. Deters, Hamilton County Prosecuting Attorney, and Judith Anton Lapp,
Assistant Prosecuting Attorney, for Respondent-Appellee,

Clarence Maddox, pro se.
                    OHIO FIRST DISTRICT COURT OF APPEALS



SUNDERMANN, Judge.
       {¶1}    Defendant-appellant Clarence Maddox appeals the Hamilton County
Common Pleas Court’s judgment denying his 2019 petitions under R.C. 2953.21 et

seq. for postconviction relief. We affirm the court’s judgment as modified to reflect
the dismissal of the petitions for lack of jurisdiction.
                                 Procedural Posture
       {¶2}    In 2007, Maddox was convicted on six counts of rape, following the
joint trial of offenses charged in the indictments returned in the cases numbered B-
0409448 and B-0609678. This court affirmed those convictions in the direct appeal.
State v. Maddox, 1st Dist. Hamilton Nos. C-070482 and C-070483, 2008-Ohio-
3477, appeal not accepted, 122 Ohio St. 3d 1507, 2009-Ohio-4233, 912 N.E.2d 110.
       {¶3}    In 2008, Maddox challenged his convictions by filing in each case a

postconviction petition.     In his petitions, he challenged the admissibility and
sufficiency of evidence presented to the grand jury and at trial and alleged
misconduct on the part of the prosecution with respect to that evidence.         The

common pleas court dismissed those petitions. Maddox did not appeal.
       {¶4}    In 2019, Maddox filed the postconviction petitions from which this

appeal derives.    In each petition, he sought relief from his convictions on nine
grounds, each alleging a denial of due process as a consequence of “prosecutor
vindictiveness” and/or “fraud on the court.”           He asserted that the assistant

prosecuting attorney who had prosecuted him on robbery and gun charges in 2002
and 2003, acting out of “vindictiveness” over the dismissal of those charges, had
“jumped” on the rape case charged in his 2004 indictment, had caused the return of

his 2006 indictment, and had engaged in multiple instances of prosecutorial
misconduct before and during his 2007 trial. He argued that he had not known until
May 2018 that the assistant prosecuting attorney had also unsuccessfully prosecuted
him in 2002 and 2003 or that evidence of prosecutor vindictiveness and fraud on the
court “could be used” to challenge his convictions. And he argued that, but for the


                                             2
                    OHIO FIRST DISTRICT COURT OF APPEALS



alleged due-process violations, “no reasonable judge or jury would have found [him]
guilty of [the charges in the 2006] indictment because [that indictment] would not
[have] exist[ed] or made it to trial or [he] could have fought it on appeal.”
       {¶5}   In this appeal, Maddox presents two assignments of error that may
fairly be read together to challenge the denial of the relief sought in his 2019
postconviction petitions.      We overrule the assignments of error upon our
determination that the court had no jurisdiction to entertain the petitions.
       {¶6}   The postconviction statutes, R.C. 2953.21 et seq., confer upon a
common pleas court jurisdiction to grant relief from a conviction upon proof of a

constitutional violation during the proceedings resulting in that conviction. See R.C.
2953.21(A)(1)(a); State v. Powell, 90 Ohio App. 3d 260, 264, 629 N.E.2d 13 (1st

Dist.1993). Maddox had, in 2008, unsuccessfully sought relief from his convictions

under the postconviction statutes. And he filed his 2019 postconviction petitions
well after the time prescribed by R.C. 2953.21(A)(2) had expired.
       {¶7}   R.C. 2953.23 closely circumscribes the jurisdiction of a common pleas

court to entertain a late or successive postconviction petition. The petitioner must
show either that he was unavoidably prevented from discovering the facts upon
which his postconviction claims depend, or that his claims are predicated upon a new

and retrospectively applicable right recognized by the United States Supreme Court
since the time for filing his petition had expired. R.C. 2953.23(A)(1)(a). And he
must show “by clear and convincing evidence that, but for constitutional error at
trial, no reasonable factfinder would have found [him] guilty of the offense of which
[he] was convicted * * *.” R.C. 2953.23(A)(1)(b). If the petitioner does not satisfy the
R.C. 2953.23(A)(1) jurisdictional requirements, the petition is subject to dismissal
without a hearing. See R.C. 2953.21(D) and (F) and 2953.23(A).
       {¶8}   In affirming Maddox’s rape convictions in the direct appeal, this court
overruled an assignment of error challenging the legal sufficiency of the evidence

supporting those convictions and the balance struck by the jury in weighing that


                                            3
                    OHIO FIRST DISTRICT COURT OF APPEALS



evidence. Specifically, we determined that “the victim’s testimony, her statements to
investigators and medical personnel, and the testimony of Dr. Shapiro supported the
jury’s finding of sexual conduct under R.C. 2907.01(A)”; that the evidence was

sufficient to prove the element of force; and that despite “certain inconsistencies in
the victim’s testimony about the time and place of the sexual assaults,” the jury could
not be said to have lost its way in finding Maddox guilty of rape. Maddox, 1st Dist.
Hamilton Nos. C-070482 and C-070483, 2008-Ohio-3477, at ¶ 23-30. The due-
process   violations   alleged   in   Maddox’s     2019    postconviction    petitions,   if

demonstrated, would in no way alter that assessment.             Thus, the petitions and
supporting evidentiary material, when considered with the trial record, cannot be
said to demonstrate that, but for the claimed constitutional violations, no reasonable

factfinder would have found Maddox guilty of rape. Therefore, Maddox failed to

satisfy the R.C. 2953.23(A)(1)(b) jurisdictional requirement of demonstrating an
outcome-determinative constitutional violation during the proceedings leading to his
convictions.
                                       We Affirm
       {¶9}    Because the common pleas court had no jurisdiction to entertain

Maddox’s 2019 postconviction petitions, the petitions were subject to dismissal
without a hearing. See R.C. 2953.21(D) and (F) and 2953.23(A). We, therefore,
modify the court’s judgment denying the petitions to reflect their dismissal. See

App.R. 12(A)(1)(a). And we affirm the judgment as modified.
                                                          Judgment affirmed as modified.
ZAYAS, P.J., and BERGERON, J., concur.

J. HOWARD SUNDERMANN, retired, from the First Appellate District, sitting by
assignment.


Please note:

       The court has recorded its own entry on the date of the release of this opinion.



                                             4